Citation Nr: 0217634	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  98-16 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disabilities; provided that, if 
there is only one such disability, this disability is 
ratable at 60 percent or more, and that if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more, and sufficient additional 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. 
§ 4.19 (2002).

In this case, the Board notes that the veteran's service-
connected disabilities include paravertebral myositis, 
pelvic tilt, with clinical bilateral L4-L5, S1 lumbar 
radiculopathy, rated at 60 percent disabling; residual, 
gunshot wound, left leg with fracture of tibia and fibula, 
rated at 40 percent disabling; pterygium, right eye, rated 
at 10 percent disabling; and, tonsillectomy, rated at 0 
percent disabling.  He has a combined evaluation for 
compensation at 80 percent disabling.  As such, his 80 
percent rating satisfied the schedular rating requirements.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging 
in substantially gainful employment.  That is to say, work 
which is more than marginal, and permits the individual to 
earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  For a veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes his or her case outside the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of 
the Board that the veteran's service-connected back 
disorder, in addition to his other disabilities, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  To this end, the Board is particularly 
persuaded by an October 1999 VA examination showing that the 
veteran had difficulty walking, used a Lofstrand crutch and 
a lumbosacral corset, complained of frequent back pain, 
experienced radiation down both lower extremities, had 
limitation of motion of the back with pain, positive 
straight leg raises, and experienced "severe spasms" of the 
paravertebral muscles.  While there was no specific finding 
with respect to the veteran's employability, the Board finds 
that the veteran's severe back disability essentially 
precludes more than marginal employment.  Sedentary 
employment does not appear to be a feasible option, given 
the fact that he has reported that he has 1 year of high 
school education and last worked in 1983 as a driver 
distributing newspapers.  

While multiple significant nonservice-connected disorders 
are, in and of themselves, capable of rendering the veteran 
unemployable, including an upper extremity disorder, 
coronary artery bypass grafting, status/post myocardial 
infarction, high blood pressure, senile cataracts, carpel 
tunnel syndrome, and gastrointestinal reflux, their effect 
on employability must be completely disregarded, as well as 
his advanced age.  See 38 C.F.R. § 3.341(a) (2002); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992).  Nonetheless, the 
Board finds that the severity of the veteran's service-
connected back disorder, when reviewed alone, more likely 
than not render him unemployable.  That is to say, the 
nature and extent of his service-connected disability is 
such that he could not realistically be expected to obtain 
or maintain any type of substantially gainful employment 
regardless of his age and non-service-connected 
disabilities.  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, a total compensation rating 
based on individual unemployability is warranted. 

Finally, the Board notes that the veteran filed his claim 
subsequent to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed 
on or after the date of enactment or those filed before the 
date of enactment but not yet final as of that date.  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
In this case, the Board finds that the mandates of the VCAA 
are sufficiently satisfied.


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits. 



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

